Citation Nr: 1641796	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2011 for the grant of service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to an initial rating in excess of 10 percent for IBS.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1982 to February 1982 and in the United States Army from June 1988 to June 1992, with service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the RO in Providence, Rhode Island.  

The Veteran presented sworn testimony at a hearing before the undersigned in May 2016.  A transcript of that hearing is of record. 

During the May 2016 hearing, the Veteran indicated his belief that the issues on appeal included entitlement to an effective date earlier than March 12, 1999 for the grant of service connection for chronic fatigue syndrome and entitlement to an effective date earlier than October 1, 2005 for a 100 percent rating for service-connected chronic fatigue syndrome.  The Board notes that the Veteran included these issues in a Notice of Disagreement (NOD) submitted June 2013; however, at the time the NOD was received, these issues had been decided in an April 2012 Board decision that had not been appealed and thus became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2015).  The RO treated the Veteran's NOD regarding these issues as a new claim and issued a rating decision in February 2014 denying entitlement to an earlier effective date for service connection for chronic fatigue syndrome, and also addressing the claim of entitlement to an earlier effective date for a 100 percent rating for this disability.  The Veteran did not submit a NOD with the February 2014 rating decision, and thus it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).  In light of this procedural history, the Board finds that these issues are not in appellate status and thus not currently before the Board.  To the extent that the Veteran seeks and earlier effective date for entitlement to service connection for chronic fatigue syndrome or a 100 percent rating for this disability, the Board notes that because these issues have been finally determined by an April 2012 Board decision, the Veteran may only obtain the remedy he seeks by way of a motion for revision on the basis of clear and unmistakable error (CUE) submitted directly to the Board.  

Additionally, the Board notes that the Veteran is currently in receipt of a 100 percent rating for his service-connected chronic fatigue syndrome effective October 1, 2005 and had additional service-connected disabilities independently ratable at 50 percent as of August 26, 2011.  As the Board has determined that the Veteran is entitled to an initial rating of 30 percent for his service-connected IBS, the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(a) is raised by the record and is addressed below.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for muscle spasm and weakness, to include as due to an undiagnosed illness, is addressed in a separate decision under a separate docket number.

FINDINGS OF FACT

1.  The Veteran's reasonably raised claim of entitlement to service connection for IBS was implicitly denied by an August 2008 Board decision.  Although that decision was appealed to the Court of Appeals for Veterans Claims, the Veteran abandoned his appeal with regard to that claim, and thus the August 2008 Board decision became final based on the evidence then of record.

2.  An application to reopen the Veteran's claim of entitlement to service connection for IBS was received by VA on March 18, 2011, and service connection was granted effective that date.

3.  Throughout the appeal period the Veteran's IBS has been productive of a severe level of symptoms involving alternating diarrhea and constipation with more or less constant abdominal distress.

4.  The Veteran has had a single service-connected disability rated as 100 percent and additional service-connected disabilities separately rated as 60 percent beginning August 26, 2011.

5.  The Veteran was able to obtain and/or maintain substantially gainful employment prior to October 1, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 18, 2011 for the grant of service connection for IBS have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an initial rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115, Diagnostic Code 7319 (2015).

3.  The criteria for special monthly compensation at the housebound rate have been met effective August 26, 2011.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).

4.  The criteria for entitlement to a TDIU for the period prior to October 1, 2005 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to and Earlier Effective Date for IBS

The Veteran seeks an effective date earlier than March 18, 2011 for the grant of service connection for IBS.  He reports that the date of onset of IBS was in 1993, and that in his claim submitted in 1999 he listed "gulf war illness and some symptoms."  See June 2013 Notice of Disagreement at 2-3.  The Veteran asserts that the effective date of service connection for IBS should be no later than January 1994.  See id.  

	Factual Background

By way of background, the Veteran initially submitted an application for compensation benefits in July 1992.  He did not raise a claim of service connection for IBS or report experiencing any stomach or intestinal symptoms.  The Veteran's claims were adjudicated in a September 1992 rating decision and although he submitted a NOD with the decision in April 1993, he did not submit a Substantive Appeal after the issuance of a Statement of the Case.  Thus, the September 1992 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2015).

The next claim submitted by the Veteran was received by VA on March 12, 1999.  In this claim, the Veteran sought service connection for disabilities due to his Gulf War service, including "auto immune system problems."  He stated that in 1994 he started experiencing "flu like symptoms" in association with his Gulf War service.  In a March 2000 statement, the Veteran described the "flu like symptoms" he experienced as including fever, fatigue, sore muscles, "diarrhea (with some emergencies)," headaches, low back pain, sinus congestion, cough and cold.  He also described his treatment for chronic diarrhea or intestinal upset.  During a March 2000 VA examination, the examiner noted the Veteran's report of diarrhea symptoms.  Of record during this time was also a report of a 1995 Persian Gulf War examination that described the Veteran's symptoms as including chronic diarrhea and showing a diagnosis of IBS.  

In a September 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for "immune system problems (claimed as flu like symptoms such as fever, fatigue, sore muscles, and diarrhea)," including as due to an undiagnosed illness.  In its reasons and bases, the RO noted that the evidence did not show that these conditions were due to an undiagnosed illness, but instead were due to "a known clinical diagnosis of chronic fatigue syndrome or irritable bowel syndrome."  The Veteran submitted a timely NOD.  In the SOC issued December 2012, the RO continued the denial of service connection for immune system problems (claimed as flu like symptoms such as fever, fatigue, sore muscles and diarrhea) due to an undiagnosed illness, again reasoning that the Veteran's symptoms were due to his diagnosed chronic fatigue syndrome and IBS, and thus did not constitute an "undiagnosed illness."

The Veteran perfected his appeal to the Board.  In March 2004, the Board characterized the claim as "[e]ntitlement to service connection for immune system disorder on the basis of undiagnosed illness," and remanded the issue for further development, including a VA examination.  A May 2005 VA examiner noted that the Veteran had a Gulf War evaluation in 1993 and the final diagnoses included IBS.  In July 2006, the Board denied entitlement to service connection for an immune system disorder on the basis of undiagnosed illness, finding that an autoimmune disorder was not currently demonstrated.  The Veteran appealed to the Court of Appeals for Veterans Claims (the Court), which granted a Joint Motion for Remand (JMR) June 2007.  In the June 2007 JMR, it was noted that the Board failed to address favorable evidence, including the Veteran's report of experiencing "flu like symptoms such as fever, fatigue, sore muscles, and diarrhea."  See JMR at 4.  Thus, the issue was remanded to the Board.  In an August 2007 written statement entitled "Gulf War Illness Patient Progress Report," the Veteran reported having a "bad spell of fatigue and terrible muscle soreness with irritable bowels. . . ."  In a July 2008 written argument, the Veteran's attorney argued that the evidence of record "thoroughly documents . . . flu like symptoms such as fever, fatigue, sore muscles and diarrhea," and that this is "precisely the type of symptomatology contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, such that service connection is warranted."  

In August 2008, the Board again denied the Veteran's claim of entitlement to service connection for an immune system disorder on the basis of an undiagnosed illness, finding that the Veteran did not have an immune system disorder.  In its reasons and bases, the Board discussed the Veteran's reported diarrhea symptoms, noting that "[i]n regard to the 'flu-like symptoms' the [V]eteran complained of intermittent diarrhea (diagnosed as irritable bowel syndrome and possible lactose intolerance)."  See August 2008 Board Decision at 18-19.  The Board also noted the other evidence regarding the Veteran's reported symptoms of fever, headaches, joint and muscle pain, and weakness, but concluded that there was no competent medical evidence showing an autoimmune disorder.  The Veteran appealed the August 2008 Board Decision to the Court, but provided no argument, and the appeal was deemed abandoned.  See September 2009 JMR at 2.  Thus, the August 2008 Board decision with regard to the issue of entitlement to service connection for an immune system disorder, to include as due to an undiagnosed illness, became final based on the evidence of record at the time of that decision.  38 U.S.C.A. § 7105; see Pederson v. McDonald, 27 Vet. App. 276, 285 (2015).

On March 18, 2011, VA received the Veteran's claim of entitlement to service connection for IBS, which was granted in a June 2013 rating decision.  An effective date of March 18, 2011 was assigned, as this was the date that the Veteran's claim was received.  The Veteran submitted a timely NOD, challenging the effective date assigned for the grant of service connection.  In a May 2014 SOC, the RO noted that the Board previously denied service connection for an immune system disorder, to include diarrhea, and that the Board's decision had become final.  Thus, the RO determined that the March 18, 2011 effective date assigned was correct.  The Veteran perfected his appeal with regard to the effective date issue to the Board.

	Legal Analysis

The Veteran essentially contends that he is entitled to an effective date earlier than March 18, 2011 because he raised a claim of entitlement to service connection for IBS in 1999, but the claim had not been adjudicated and thus remained pending until it was granted by the RO in June 2013.  Based on the facts presented in this case, the Board agrees that a claim of entitlement to service connection for IBS was raised by the Veteran in 1999, but that the claim was implicitly denied in the August 2008 Board decision addressing the immune system disorder claim.  Thus, the Board finds that an effective date earlier than March 18, 2011 for the grant of service connection for IBS is not warranted because no such claim remained pending after the August 2008 Board decision, and no claim to reopen this finally denied claim was received by VA prior to March 18, 2011.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).  For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In determining the scope of a claim, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se veteran's pleadings sympathetically).  "It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission."  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  A claimant may adequately identify a disorder for which he is seeking service connection by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  Thus, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

After a review of the evidence of record, the Board agrees that a claim of entitlement to service connection for IBS was reasonably raised by the record in connection with the Veteran's March 1999 claim of entitlement to service connection for an immune system disorder.  As set forth above, the Veteran described his claim as one for "flu like symptoms," including diarrhea.  The Veteran consistently reported experiencing diarrhea and/or intestinal upset in his written statements describing his symptoms, and the medical records in evidence showed ongoing complaints of intestinal symptoms, including chronic diarrhea.  Moreover, the medical records showed a diagnosis of IBS based on the Veteran's reported symptoms.  Thus, a review of the Veteran's description of the claim, description of his symptoms and the medical evidence of record demonstrates that the scope of the Veteran's March 1999 claim included a claim of entitlement to service connection for IBS.

Having determined that the March 1999 claim of service connection for an immune system disorder encompassed a claim for IBS, the Board must then determine if such a claim remained pending until the issuance of the June 2013 rating decision, or if it was encompassed within the Board's August 2008 denial of service connection for an immune system disorder.  The Secretary defines a "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2015).  Consistent with this regulation, in several instances, the Court has held that a claim remains pending if the Secretary fails to act on a claim before him.  Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007).  Thus, a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.  Id. at 243; Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  The Court in Ingram determined that where a decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the "implicit denial" inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court specifically listed four factors that must be considered when determining whether a claim was implicitly denied: (1) the relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented.  Id. at 212-214.

The Board finds that consideration of the Cogburn factors leads to a finding that the claim of entitlement to service connection for IBS was implicitly denied in the Board's August 2008 decision.  First, the Board finds that the immune system disorder claim addressed by the Board in its August 2008 decision and the claim of entitlement to service connection for IBS are sufficiently related given the Veteran's description of his symptoms.  When explaining the relatedness factor, the Court in Cogburn indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  Here, the Veteran sought service connection for a generalized set of symptoms that he asserted were due to his service in the Persian Gulf.  See March 1999 Claim.   As noted above, he sought service connection for "auto immune system problems," including as due to an undiagnosed illness, stating that he experienced "flu like symptoms."  He later specified that the symptoms for which he was seeking service connection included fever, fatigue, sore muscles and "diarrhea with several emergencies."  See March 2000 Written Statement.  Significantly, the RO characterized the Veteran's claim of entitlement to service connection as one for an immune system disorder, claimed as flu like symptoms which included diarrhea.  Moreover, the medical evidence of record at the time his claim was adjudicated clearly tied his diarrhea symptom to a diagnosis of IBS.  Thus, the claim of service connection for an immune system disorder with a symptom of diarrhea is sufficiently related to a claim of service connection for IBS.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn at 212.  Here, although the Board did not explicitly deny service connection for IBS in the August 2008 decision, that decision does refer to the diarrhea symptom reported by the Veteran in connection with his immune disorder claim and noted that the Veteran had a diagnosis of IBS.  In its reasons and bases, the Board discussed the Veteran's reported diarrhea symptoms, stating that "[i]n regard to the 'flu-like symptoms' the [V]eteran complained of intermittent diarrhea (diagnosed as irritable bowel syndrome and possible lactose intolerance)."  See August 2008 Board Decision at 18-19.  The Board also noted the other evidence regarding the Veteran's reported symptoms of fever, headaches, joint and muscle pain, and weakness, ultimately concluding that there was no competent medical evidence showing an immune system disorder.  Because the Veteran's reported diarrhea symptoms and his diagnosis of IBS were discussed in the decision and the claim to which they were related was ultimately denied, a reasonable person could infer that service connection for IBS was being denied.     

Additionally, as to the second factor, the characterization of the claims during the adjudicative process also supports a finding that the Veteran was on notice that a claim for IBS or intestinal symptoms was being denied.  In the September 2000 rating decision, the RO characterized the issue of entitlement to service connection for an immune system disorder as being "claimed as flu like symptoms" including diarrhea.  The December 2012 SOC also discussed the diarrhea symptom in connection with the immune system disorder claim, specifically noting that diarrhea was due to IBS.  Although the August 2008 Board decision did not characterize the issue as one including the flu-like symptom of diarrhea on the title page of the decision, the Board discussed the Veteran's reported diarrhea and intestinal symptoms, as well as his diagnosis of IBS, in denying the immune system disorder claim.  As such, the Board finds that the Veteran was on notice that a claim involving his diarrhea or intestinal symptoms, contemplated within the diagnosis of IBS, was being denied. 

The third factor is the timing of the claims.  See Cogburn at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id. at 216.  Here, the claims were essentially filed simultaneously.  The Veteran sought service connection for a group of symptoms, including chronic diarrhea.  He mistakenly characterized his diarrhea symptom as one related to an immune system disorder, when the evidence of record shows that it was a symptom related to a diagnosis of IBS.  Significantly, it is only a sympathetic reading of the immune system disorder claim that allows for a determination that a claim for IBS was filed at all in March 1999.  Thus, as the claim of entitlement to service connection for an immune system disorder essentially encompassed a claim of entitlement to service connection for IBS, the claims were filed simultaneously rather than at separate times.  

The fourth Cogburn factor is whether the claimant was represented by an attorney.  Id. at 217.  The record shows that the Veteran was not represented by an attorney at the time he initially submitted the claim of entitlement to service connection for an immune system disorder, but that during the pendency of his claim, he did retain counsel to represent him.  See August 2007 Correspondence and Fee Agreement.  Moreover, as noted above, the Veteran's attorney provided written argument in July 2008 stating that the evidence of record "thoroughly documents . . . flu like symptoms" including diarrhea, and that this is "precisely the type of symptomatology contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, such that service connection is warranted."  Counsel continued to represent the Veteran at the time the August 2008 Board decision was issued and through his appeal of this decision to the Court.  Consequently, this factor weighs in favor of finding that the claim of service connection for IBS was implicitly denied in the August 2008 Board decision.

Based on all of the Cogburn factors and the facts of the case as discussed above, the Board finds that the August 2008 Board decision implicitly denied the claim of service connection for IBS.  Although the Veteran appealed the August 2008 Board decision to the Court, he provided no argument, and the appeal was deemed abandoned.  See September 2009 JMR at 2.  Thus, the August 2008 Board decision became final with regard to that issue based on the evidence of record at the time of the Board decision.  38 U.S.C.A. § 7105; see Pederson, 27 Vet. App. at 285.  Once a Board decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 20.1400 - 20.1411.  The Veteran has not alleged CUE in the August 2008 Board decision.  Thus, entitlement to an effective date prior to March 18, 2011 cannot be granted.

In light of the Board's determination that the Veteran's claim of entitlement to service connection for IBS was implicitly denied in the August 2008 Board decision, the Board must find that an effective date of March 18, 2011 for the grant of service connection for IBS is proper.  Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on March 18, 2011.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  None of the written communications VA received from the Veteran or his representative between August 2008 and March 17, 2011 contain an indication that the Veteran intended to apply for disability compensation benefits in connection with IBS.  Brokowski, 23 Vet. App. at 84; Servello, 3 Vet. App. at 198.

Because the Veteran's IBS disability had an onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for IBS.

Higher Initial Rating for IBS

The Veteran seeks an initial rating in excess of 10 percent for his service-connected IBS.  The Board finds that a 30 percent rating is warranted.  IBS is rated by analogy to irritable colon syndrome pursuant to 38 C.F.R. § 4.114 , Diagnostic Code (DC) 7319 (2015), which provides that a 10 percent rating is warranted where the symptoms are moderate and/or include frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted where symptoms are severe and/or include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Here, the evidence shows that the Veteran's IBS disability picture has been severe throughout the appeal period, involving alternating diarrhea and constipation, with more or less constant abdominal distress.  In his March 2011 informal claim he reported that his bowel movements have "vacillated from watery to loose to normal globular formed to hard" from 1993 to the then-present time.  He described his stools as "constantly changing."  See March 2011 Informal Claim.  The June 2013 VA examiner noted that the Veteran experienced alternated periods of diarrhea and constipation, as well as nausea and abdominal distension.  The examiner also noted that the Veteran experiences episodes of bowel disturbance with abdominal distress and episodes of exacerbations and/or attacks of the intestinal condition, but did not provide an indication as to the frequency of the episodes of distress or exacerbations.  Nevertheless, the Veteran reported during the May 2016 Board hearing that his abdominal distress has been more or less constant throughout the appeal period.  See May 2016 Hr'g Tr. at 13-14.  The Veteran is competent to report the symptoms he experiences, and the Board finds his testimony credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, as there is no material dispute as to the level of severity of the Veteran's symptoms during the appeal period, an initial disability rating of 30 percent is for assignment since March 18, 2011.  

As the Veteran has stated that a grant of a 30 percent rating for his service connection throughout the appeal period would satisfy his appeal (May 2016 Hr'g Tr. at 14), the Board need not address whether an extraschedular rating is warranted at any point during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Entitlement to Special Monthly Compensation

In light of the above grant of a 30 percent initial rating for IBS and pursuant to VA's duty to maximize a claimant's benefits, the Board finds that the Veteran is entitled to an award of SMC effective August 26, 2011.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, as of August 26, 2011, the Veteran had a single service-connected disability rated as total (i.e. his chronic fatigue syndrome).  He was also in receipt of a 30 percent rating for a cognitive disorder associated with chronic fatigue syndrome, a 10 percent rating for chronic lumbosacral spine strain, degenerative disc disease and spondylolisthesis, a 10 percent rating for dermatitis of the right forearm, a 10 percent rating for headaches and a noncompensable rating for a right thumb scar.  In addition to the 30 percent rating granted by the Board for IBS, the combined total for these additional service-connected disabilities, separate from chronic fatigue syndrome, is 60 percent.  See 38 C.F.R. § 4.25.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective August 26, 2011, the date the schedular criteria for SMC at the housebound rate was first met.  

Entitlement to TDIU Prior to October 1, 2005

The Veteran seeks an award of a TDIU prior to October 1, 2005, arguing that he was unemployable as a result of his service-connected disabilities prior to this date, which is the effective date of his 100 percent rating for service-connected chronic fatigue syndrome.  He reports that for the period between 1998 and May 2000, he was employed by his brother as a carpenter's assistant.  He contends that because of this familial relationship, he was only required to work as much as he could and was able to take breaks frequently to accommodate his service-connected disabilities.  He asserts that he would not have maintained full time employment during this period if he had worked for a non-family member.  See April 2011 Written Statement.

The Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment prior to October 1, 2005 by reason of his service-connected disabilities.  Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad, 1 Vet. App. 164 (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be giving in all claims to the nature of the employment and the reason for termination.  Id.

As of March 12, 1999, the Veteran's service-connected disabilities were chronic fatigue syndrome rated 40 percent disabling; chronic lumbosacral spine strain, degenerative disc disease and spondylolisthesis rated at 10 percent disabling; dermatitis of the right forearm rated at 10 percent disabling; headaches rated at 10 percent disabling; and a right thumb scar rated as noncompensable. The combined rating was 60 percent, which did not meet the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

It is the established policy of the Veterans Administration that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, in cases where a veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  Id. 

Based on the evidence of record, the Board finds that it is less likely than not that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to October 1, 2005, the effective date of his 100 percent rating for chronic fatigue syndrome.  

Although the Veteran has submitted some evidence that his service-connected chronic fatigue and low back disabilities caused absences from work and required him to take additional breaks, the most probative evidence of record does not show that he was incapable of obtaining and maintaining gainful employment.  During the relevant period, the Veteran was employed in various full-time positions.  In a January 1999 Social Security Work Activity Report, the Veteran stated that from June 1998 through May 2000, he was employed by his brother's business as a carpenter's assistant, working five days a week, approximately eight and a half hours a day "unless there is [was] no work."  See January 1999 Social Security Work Activity Report.  He reported that he had fewer or easier duties that those of other workers, but did not have shorter hours, different pay scale, lower production, lower quality or  other differences such as frequent absences.  See Id.  He explained that occasionally the carpenter with whom he was working would do more of the heavy lifting due the Veteran's fatigue.  In this report, he also noted that his chronic fatigue was improved, and that he felt that he was able to return to work.  He reported that his doctor had cleared him to return to work, provided that he did not "over do it."  In a March 2000 VA medical record, he reported that he was "working steadily."    

From May 2000 to February 2005, the Veteran was employed on a full-time basis in various positions for an agriculture company, working eight hours a day, forty hours a week.  Although the Veteran reported that he was unable to do any social activities after his work day, he reported no time lost from illness due to his disabilities.  Although he reported in an April 2011 written statement that he left the agricultural company due to a relapse in his chronic fatigue symptoms, he had previously reported leaving that position after he had a torn ligament and the company refused to fix the problem in the machine that had caused his injury.  See May 2009 VA Medical Record.  In a June 2016 written statement he reported having a worker's compensation claim involving an accident on the dock.  On his June 2016 Application for Increased Compensation Due to Unemployability,  he reported that he left his job at this company in February 2005 due to a safety issue.  The Board affords more probative weight to the consistent statements that he left his employment as the result of a work injury that his prior, inconsistent statement that he left his position due to a relapse of chronic fatigue symptoms.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.")

The Veteran reported working full time for a landscaping company from May 2005 to July 2005.  In August 2005, he began a part-time training program with the plan to open his own insurance agency business.  He stated that he lost no time due to illness at the landscaping position, but lost thirty percent of his time from illness while completing his insurance sales training.  He reports that he ended his training in October 2005 due to a relapse of his chronic fatigue symptoms.  See June 2016 Application for Increased Compensation Due to Unemployability.  This is confirmed by statements made on his application for social security disability benefits.  See October 2006 Social Security Disability Work History Report.

The foregoing evidence shows that while the Veteran had some level of occupational impairment between March 1999 and October 2005, he was able to maintain substantially gainful employment.  Other than the conclusory report of the Veteran, there is no evidence that the Veteran was unable to function in a work environment from March 1999 to October 2005.  Instead, the evidence shows that he was able to work full time during most of this period.  Even though he was unable to perform many activities after work, the evidence shows that he was able to complete his work tasks.

The Board also finds that the Veteran's employment in his brother's business from March 1999 to May 2000 did not constitute marginal employment in a protected environment.  The Board notes the Veteran's statement that he does not believe he would have been able to reenter the work force if his brother had not hired him, and also notes the Veteran's reports that his brother provided concessions such as letting him work at his own pace and take breaks when necessary, and being patient with mistakes or irritability.  See April 2011 Written Statement.  Nevertheless, the Veteran also reported in January 1999 that the only concession he received was that he did not have to lift heavy objects.  He reported working five days a week, eight or more hours a day, and did not have shorter hours, different pay scale, lower production, lower quality or other differences such as frequent absences.  The Board also notes that by May 2000, the Veteran was working in a full time position at a privately owned company and was no longer working for his brother's business.  The Board affords more weight to the statements made by the Veteran in January 1999 because these statements were made at the time the Veteran was working for his brother and are consistent with the other evidence of record showing that shortly after the period of employment by his brother he was able to work on a full time basis for another private company.  Buchanan, 451 F.3d at 1337. 

In light of the above, the Board finds that the weight of the evidence shows that his service-connected disabilities did not prevent him from obtaining or maintaining substantially gainful employment between March 12, 1999 and October 1, 2005.  The question is whether a veteran is capable of performing the physical and mental acts required by employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the Veteran was able to work in various positions on a full-time basis during the relevant period of time, and the evidence shows that he had the residual functional capacity to perform the tasks associated with such employment.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is not for application, and entitlement to a TDIU prior to October 1, 2005 must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an effective date earlier than March 18, 2011 for the grant of service connection for IBS is denied.

Entitlement to an initial rating of no more than 30 percent is warranted for IBS, subject to the law and regulations governing the payment of VA monetary benefits.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective August 26, 2011, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a TDIU prior to October 1, 2005 is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


